Citation Nr: 1411339	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Mercy Hospital Grayling from June 9, 2010 to June 10, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Saginaw, Michigan, which is the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After review of the record, the Board finds that VA has notice of outstanding treatment records that are potentially relevant to the claim on appeal.  Such records, if any, are dated June 2010 from Mercy Hospital Grayling for in-patient treatment for diabetes and from her home care nurse, as identified in the June 2010 Mercy Hospital Grayling discharge summary report.  As such, there is a duty to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the necessary authorization from the Veteran to obtain any outstanding treatment records, dated June 2010, from (a) Mercy Hospital Grayling for her in-patient treatment for diabetes mellitus and (b) her home care nurse.

The Veteran should be requested to sign any necessary authorization for release of these records to VA.  All efforts to obtain such records should be fully documented in the record (physical claims file, Virtual VA, and/or, VBMS), and a negative response should be provided if the records are not available.  If the requested information is unavailable, the Veteran and her representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded time to respond thereto.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


